F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 15 1998
                                   TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                        No. 97-4181
 v.
                                                   (D.C. No. 95-CR-169C)
                                                          (D. Utah)
 CHARLES ARTHUR COOPER,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      Defendant/Appellant Charles Arthur Cooper (“Cooper”) was convicted of

being a felon in possession of a weapon, in violation of 18 U.S.C. § 922(g) and of

possession of an unregistered firearm, in violation of 26 U.S.C. § 5861. Cooper

claims that the district court denied him of his right to present a complete defense




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
by refusing to allow him to present evidence related to his mental state. We have

jurisdiction over this appeal under 18 U.S.C. § 1291, and we affirm.

                                    Background

       The facts underlying this appeal are not in dispute. Police officers in

Moab, Utah responded to a call that a man had been seen brandishing a sawed-off

shotgun during an altercation with a woman outside a convenience store; the

woman identified the man as Cooper, and indicated that he was an acquaintance

of hers. (See Tr. Rec. Vol. II at 20-24, 27.) Officers apprehended Cooper at a

Moab trailer park. (See id. at 24-35.) In Cooper’s vehicle officers found a loaded

sawed-off shotgun, two loaded pistols, and an unloaded rifle. (See id. at 43-50.)

Cooper, who stipulated that he was a convicted felon, was indicted with one count

of being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) and with one count of possession of an unregistered weapon, namely

the sawed-off shotgun, in violation of 26 U.S.C. § 5861(d) and 26 U.S.C.

§ 5871. At trial, Cooper sought to present evidence of the effect on him of the

death of his girlfriend’s step-son, Paul Plumb, whose death had been attributed by

the police to a hit-and-run accident, but which Cooper believed to be an intentional

homicide. The district court limited the admission of evidence of Cooper’s mental

state to only that evidence tending to show that he did not know he was in

possession of a firearm or that he did not know the characteristics of the firearm.


                                        -2-
(See Tr. Rec. Vol. II at 91-97.) The district court refused to allow any evidence

offered in support a justification defense or to show that Cooper was so agitated

that he did not think about being a restricted person. (See id.) The district court

concluded that Cooper’s motive for carrying a firearm was not relevant to the issue

of his knowledge that he was in possession of a firearm or his knowledge of the

characteristics of that firearm. (See id.)

                                      Discussion

      In his brief on appeal, Cooper acknowledges that § 922(g) is a general intent

crime, and that the motive for the possession of a gun by a felon is irrelevant to

that crime. (See Aplt. Br. at 5-6.) At trial, Cooper waived the affirmative

defenses of insanity, duress, and justification. (See Tr. Rec. 8/18 at 87-97.) Thus,

on appeal Cooper is limited to arguing that the district court erred in refusing to

allow him to present evidence that would tend to show that his mental state

precluded him from forming the requisite general intent to possess a gun.

      We review the district court’s evidentiary rulings for abuse of discretion.

See United States v. Janusz, 135 F.3d 1319, 1323 (10th Cir. 1998). It is clearly

established law in this circuit that in order for the government to obtain a

conviction for violation of § 922(g)(1) it need only prove that “(1) the defendant

was convicted of a felony; (2) the defendant thereafter knowingly possessed a

firearm; and (3) the possession was in or affecting interstate commerce.” United


                                             -3-
States v. Mains, 33 F.3d. 1222, 1228 (10th Cir. 1994). Not only must the

government prove that the defendant knew he had possession of a gun, it must also

prove that he was aware of the “‘the particular characteristics that made his gun a

statutory firearm.’” United States v. Reed, 114 F.3d 1053, 1056-57 (10th Cir.

1997) (quoting Mains, 33 F.3d at 1229). However, the defendant’s motive for

possessing a weapon is irrelevant to the crime. See United States v. DeSoto, 950

F.2d 626, 632 (10th Cir. 1991) (citing cases).

      On appeal, Cooper challenges his conviction only on the grounds that the

district court’s ruling interfered with his ability to put on evidence tending to show

that because of his disturbed mental state he did not have sufficient knowledge for

conviction under this statute. However, in response to Cooper’s request to present

evidence of his mental state, the district court indicated that Cooper could present

any evidence, including his own testimony, that was relevant to the issue of his

inability to form the intent to possess a weapon and his lack of knowledge of the

characteristics of the weapon. (See Tr. Rec. Vol. II at 87-97.) Cooper called four

lay witnesses, all of whom testified, inter alia, about the death of Paul Plumb and

its effects upon Cooper’s mental state. (See id. Vol. II at 13-19; 28-34; 56-59; 65-

68.) Moreover, at the end of trial the court instructed the jury, inter alia, that in




                                          -4-
order to find Cooper in violation of § 922(g) the jury had to find that he “knew he

was possessing a firearm.” 1 (Supp. Vol. I Jury Instuction #10.)

        The district court did not abuse its discretion in ruling that it would allow

only evidence of the effect of the death of Paul Plumb upon Cooper’s ability to

know that he was in possession of a gun and his knowledge of the characteristics

of the gun as a firearm. Indeed, it appears on the record before us that the district

court did nothing to limit the presentation of such evidence, even reminding

Cooper that he could testify as to the effects of this upsetting event on his mens

rea if he wished. (See Tr. Rec. Vol. II at 91-92,97.)

      In addition to evidence of the effect of Plumb’s death upon his mental state,

Cooper argues on appeal that the district court’s ruling prevented him from

presenting the following evidence in support of his argument that he lacked the

requisite mens rea for the crime: (1) his lengthy stay in jail just prior to the crime

and (2) his suffering of extreme paranoia along with delusions that he heard the

voices of dead prison inmates. (See Aplt. Br. at 6.) However, it is not evident in

the record on appeal that Cooper ever made a specific offer detailing to the district

court the content, source, and relevance of this evidence. Thus, Cooper may not



       1
        We also note that although Cooper was allowed to put on evidence
tending to show that his agitated mental state interfered with his mens rea, he did
not request a jury instruction on the issue of his mental state at the time of the
crime.

                                          -5-
complain on appeal that the district court’s generalized ruling on the type of

evidence that would not be allowed prevented him from presenting this specific

evidence at trial. See Janusz, 135 F.3d at 1323 (“‘Error may not be predicated

upon a ruling which admits or excludes evidence unless a substantial right of a

party is affected and . . . the substance of the evidence was made known to the

court by offer or was apparent from the context within which the questions were

asked.’”) (quoting Fed. R. Evid. 103(a)(2)).

      For the reasons stated above, we AFFIRM.

      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                         -6-